[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The court does not find the evidence offered by defendant Richard Pfau on May 29, 1993 to be sufficiently credible to constitute a substantial change of circumstances sufficient to modify the orders entered by this court on March 19, 1993.
Defendant's Motion to Reopen and Modify Judgment and for Reconsideration and Reargument are both denied.
Plaintiff's Motion for Contempt is denied without prejudice.
Plaintiff's Motion to Modify Judgment and restore wife's former name is granted.
Joseph L. Steinberg, J.